            Case 1:18-cv-05102-AT Document 39-1 Filed 11/08/18 Page 1 of 4
<   '   •




                             Exhibit A
                                  Case 1:18-cv-05102-AT Document 39-1 Filed 11/08/18 Page 2 of 4
�    '   .       .




         Fortalice                                                           TP@FortaliceSolutions.com                                877.487.8160

    THERESA M. PAYTON

    Payton is a passionate and results driven executive with20+ years business and technology leadership experience. Jn her van·ous roles,
    she has created and delivered offensive and defensive security strategies, worked to understand the voice of the customer, managed
    business risks, deployed successji1l security intelligence operations, and developed high peiforming organizations. Payton had the
    honor of serving as thefirst female CIO of the White House.

    EDUCATION
                       Certification in Graduate Banking Studies, The Graduate Banking School of the South, Louisiana State University
                      M.S.- Management Information Systems (MIS), University ofVirginia
                       B.A.- Economics I Business Administration (double major) and Computer Certification, Immaculata University


    EXPERIENCE
    Fortalice Solutions, LLC, CEO and Chief Advisor, 2008 present       -



    Built a unique boutique globalfirm self-funded to focus on Cybersecurity & Intelligence Operations. Have served Governments,
    Business, and Individuals successfully with a 97%rating out of IOO%for customer service. Notable cases include defending a victim
    companyfrom an insider threat sales of trade secrets to a Nation Stale organization. Fortalice efo
                                                                                                     f rts led to the FBI's arrest and
    conviction of the individual, see case United States v. Xiwen Huang.
                      Founded Fortalice Solutions, LLC, a team of cybercrime fighters who have assisted countless companies with combatting large
                       cybersecurity threats across multiple industries by advising executives of government and private sector organi7.ations on how
                       to build strong security postures through aggressive offensive measures, situational awareness, intelligence operations and
                       incident response.
                      Lead adversarial targeting approach for an innovative and more effective approach to risk and security assessments of security
                      operations centers, business processes, and technology platforms. Provide actionable intelligence, automated and human
                      curated threat feeds, red and blue team risk, security and fraud testing of organization's offensive and defensive capabilities.
             •        The Fortalice company, myself and my employees have received numerous accolades andrecognitions.


    White House, Eucutive Office of the President, Chief Information Officer, 200fl - 2008
                     Set the business and technology information management strategy and direction as part of the Executive Office of the
                     President. Provided technology advice, solutions and support for 3000+ staff at the main location and various remote
                     locations.
                     Managed$40 million capital investment budget and$20 million contracts budget and 2oo+ employee and vendor staff.
         •           Operations included information assurance and security, threat briefings on security matters related to protecting EOP data,
                     advance and trip support, solutions deployment and support, call center, data center, network and hardware infrastructure.
                     Provided guidance and support for the EOP technology council comprised ofNSA/NSC, WHCA, and USSS, and Federal
                     records management for the EOP.
                     Key Accomplishment included: identified and corrected complex cyber security issues balancing offensive and defensive
                     protection strategies with customer productivity. Established the EOP's first 24X7 Security Operations Center. Information
                     Assurance team proactively identified a malicious email before US-CERT (Computer Emergency Readiness Team) had
                     identified it. Implemented an overall information assurance and security plan and developed a security baseline leveraging the
                     National Security Agency's top engineering team (Blue Team). Conducted an EOP continuity assessment and enhanced
                     business continuity and disaster recovery plans. Updated documentation, implemented capital improvements, submitted
                     budget request for future improvements, trained staff, and tested components of the plan in planned and surprise exercises.


Bonk of America, Divisional Chief Information Officer 2004 - 200fl
                     Provided strategic and operational technology leadership to Call Center and Consumer Risk divisions, supporting over 1.8
                     billion customer interactions annually and a risk portfolio of roughly $3.9billion.
                     Worked with Information Security team to mitigate inherent risks across the technology platforms.
                     Managed ownership expenses of$121 million, direct expense budget of$40 million, initiative budget of$14 million.
                     Managed a staff of roughly 300 employees, offshore resources, and matrixedstaff.
                     Provided service for 63 locations across the United States and India with 32 IVR platforms, 5 middleware environments,
                     seven desktop platforms with 40+ applications, 25+ content systems, 3 PBX platforms and geographic based routing.
                     Key Accomplishments included:

    CV For Theresa Payton, Current As of20I8
                  Case 1:18-cv-05102-AT Document 39-1 Filed 11/08/18 Page 3 of 4




 Fortalice  o
                                                          TP@FortaliceSolutions.com                              877.487.8160
                 Delivered successful Fleet and MBNA merger integration of customers and platforms into Bank of America systems.
                 Business partners rated our execution accomplishments with a 4.7 out of 5.0 (exceedsexpectations).
            o    Established Hoshin plan (strategic plan) focused on key drivers to establish stability,reliability,speed
            o    Exceeded availability goals for the call centers by 3Q,20 05.
            o    Raised Consumer Risk availability at or above 4 Sigma for 7 of 12months.
            o    Evaluated the nationwide and global operations.
            o    Updated existing security,business continuity and disaster recovery plans to reflect the increased complexity of
                 closing and opening locations,and delivering new technologyplatforms.
        Call center consolidation work resulted in $3.lMM in annualized business unit savings. Reduced Consumer Riskexpenses
        by $2MM annualized. Functional changes in the Integrated Voice Response Unit resulted in improved productivity and
        $35MM annualized savings.
        Established a cross-functional innovation lab using an idea-test-execution and Design of Experiment process which delivered
        non-tech and technology solutions. Three ideas led to adoption and improved information security (gel boards), call
        reductions (client education),and handle time (dual monitors).


First Union I Wachovia (Now Wells Fargo), Various Business & Technology Management Roles, 1995 -2004
        Provided strategic and operational technology leadership to the Internet channel for E-Commerce and traditional lines of
        business with a total cost of ownership over $1 OOMM. Implemented key security protocols to protect the online channel.
        Developed   cross   channel opportunities to leverage people,process and technology with ContactCenter.
        Led the Small Business and Retail Internet technology team of employees,vendors,and offshoreresources.
        Managed quality metrics,testing center of excellence,vendor management,development and support,protection of customer
        information,and legal requirements for bank regulators and theFBI.
        Led the technology vision, development and support for online banking,billpay,alert services, inbound email,online
        enrollments and account opening,check image,e-statements,message center,customer profiles,aggregation,search engine
        wireless, portal, links to third party providers, segmentation strategies and emerging strategies.
        Presented business planning and technology-focused workshops nationally to business owners, including members of
        NAWBO (National Assoc. of Women Business Owners) at regional and nationalmeetings.


Barnett Bank (Now Bank ofAmerica), Various Business & Technology Lead Roles, 1990 - 1995
        Division Manager     (IO FTE I $2.0 MM   budget),Commercial and Consumer CreditDivision
        Systems Manager (4 FTE I $0.5 MM budget), Commercial and Consumer CreditDivision
        Sr. Business Consultant I Analyst for Retail,Small Business and End User ComputingDivisions




CV For Theresa Payton, Current As o/2018
                  Case 1:18-cv-05102-AT Document 39-1 Filed 11/08/18 Page 4 of 4




 Fortalice                                                   TP@FortaliceSolutions.com                         877.487.8160


PUBLICATIONS I MEDIA
        Deputy Director of Intelligence for the CBS Reality Show,"Hunted"
        Co-author of"Privacy in the Age of Big Data" (Featured on Jon Stewart's The Daily Show) and Co-author of"Protecting Your
        Internet Identity: Are you Naked Online?" (Featured on KatieCouric)
    •   Various OpEds in newspapers and guest on various TV and radio shows including: BBC UK; PBS; CNBC; MSNBC News;
        CBS Morning News Show; CBS Nightly News; Today Show; Good Morning America; Various Fox News and Fox Business
        News TV & Radio appearances; Canada Radio & TV; Ireland Radio; andCCTV-America.


SAMPLE OF AWARDS
        Named the Number 4 of the Top 50 Global Cybersecurity Professionals by IFSEC
        Awarded the FBI Directors Award for NC
        Southeastern Region's Finalist for Entrepreneur of the Year for Ernst and Young
        Enterprising Women of the Year from Women in Business (2 years in a row)
        Named Top   5 Most Innovative Security Company in D.C./MDNAarea
        Named one of Information Security's Rising Stars & Hidden Gems- Tripwire,Inc
        Women of Distinction in Science, Technology, Engineering, and Math (STEM)- Gir!Scouts
        Security Magazine's 25 Most Influential Security Professionals
        Top 50 Entrepreneurs of Charlotte and Top 3 Social Media Winner- Charlotte Business Journal
        Mecklenburg County's 50 Most Influential Women and Charlotte's Women in Business Award
        Women in Business Award from the Charlotte Business Journal


CURRENT COMMUNITY SERVICE
        Board of Trustees, Immaculata University
        Board of Advisors Carolina Piedmont Community College
        Board of Advisors for EPRI
        VP-Emeritus of the FBI Infragard of NC
        Pro Bono training, work, and fund raising for NCMEC (National Center for Missing and Exploited Children)
        Established first ever cybersecurity camp for high school students through the FBI Infragard program
        Fundrasier for the Semper Fi fund
        Soccer Manager and Substitute Coach for daughter's teams & Advisory Board Member for Discoveries Soccer Club




CV For Theresa Payton, Current As of2018
